   Case 5:19-cv-03139-SAC Document 31 Filed 09/30/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


CHARLES SMITH,

                             Plaintiff,

           v.                                        CASE NO. 19-3139-SAC

ERICA BROWN, et al.,


                             Defendants.


                          MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983

by a person participating in the Sexual Predator Treatment Program

at the Larned State Hospital, Larned, Kansas.

                               Background

     Plaintiff commenced this action on July 29, 2019, seeking

injunctive relief and release. On September 20, 2019, he submitted

correspondence stating in part, “Drop all lawsuits. Please and thank

you.” The Court liberally construed this correspondence as a motion
to dismiss and dismissed the case on September 24, 2019. However, on

October 28, 2019, the Court reopened the matter after receiving

correspondence from plaintiff stating, “I would like to reinstate my

lawsuit!”. The Court set new deadlines for a responsive pleading, and

thereafter, plaintiff filed motions, affidavits, and an amended

complaint.

     On December 26, 2019, plaintiff submitted a letter addressed to

the Court stating “Re: I drop all lawsuits for good!” (Doc. 24). On
February   28,   2020,   defendant   Erica   Brown    submitted    a   notice

acknowledging her receipt of plaintiff’s letter and moving for an
   Case 5:19-cv-03139-SAC Document 31 Filed 09/30/20 Page 2 of 6




order administratively closing this action (Doc. 28). On the following

day, however, the clerk of the court docketed a letter from plaintiff

dated February 22, 2020, stating that he wanted to continue with his

lawsuit and contending that he had not had access to the courts (Doc.

29). On March 10, 2020, defendant Brown filed a motion to stay

deadlines with a memorandum in support (Doc. 30).

                                  Analysis

     The Court first considers whether this matter was dismissed by

plaintiff’s December correspondence.

     Rule 41      of the Federal Rules of Civil Procedure governs

plaintiff’s voluntary dismissals of this action. Fed. R. Civ. P. 41(a)

provides:

     (a)    Voluntary Dismissal.

            (1)   By the Plaintiff.

                  (A)    Without a Court Order. Subject to Rules 23(e),

                         23.2, and 66 and any applicable federal statute,

                         the plaintiff may dismiss an action without a

                         court order by filing:
                  (i)      a notice of dismissal before the opposing party

                           serves either an answer or a motion for summary

                           judgment; or

                  (ii)     a stipulation of dismissal signed by all

                           parties who have appeared.

                  (B)     Effect. Unless the notice or stipulation states

                         otherwise, the dismissal is without prejudice.

                         But if the plaintiff previously dismissed any
                         federal– or state-court action based on or

                         including the same claim, a notice of dismissal
   Case 5:19-cv-03139-SAC Document 31 Filed 09/30/20 Page 3 of 6




                      operates as an adjudication on the merits.

          (2)   By Court Order; Effect. Except as provided in Rule

                41(a)(1), an action may be dismissed at the plaintiff’s

                request only by court order, on terms that the court

                considers proper….

     Plaintiff’s first dismissal, filed on September 24, 2019, was

a dismissal under Rule 41(a)(1)(A)(i), and was effective to dismiss

this action. Under Rule 41(b), “[u]nless the notice or stipulation

states otherwise, the dismissal is without prejudice.” The September

24 dismissal, therefore, was without prejudice, and the Court reopened

this matter upon plaintiff’s request.

     Plaintiff’s filing of December 26, 2019, also was a notice of

dismissal under Rule 41(a)(1)(A)(i). This second dismissal, however,

is a dismissal with prejudice under the provisions of Rule 41(b).

     As defendant Brown points out, the filing of plaintiff’s

correspondence of December 26, 2019, was effective to terminate this

action on that date. See Schmier v. McDonald’s LLC, 569 F.3d 1240,

1241 (10th Cir. 2009)(dismissal under Rule 41(a)(1)(A)(i) is effective
on the date of filing and does not require a court order)(citing

Janssen v. Harris, 321 F.3d 998, 1000–01 (10th Cir.2003)).

     Accordingly, plaintiff’s request in his correspondence docketed

on February 28, 2020, stating that he wishes to proceed in this matter,

must be examined under Fed. R. Civ. P. 60(b). Schmier, 569 F.3d at

1242 (an unconditional dismissal terminates federal jurisdiction

except for the decision whether to reopen the matter under the

conditions permitted under Rule 60(b))(quoting Smith v. Phillips, 881
F.2d 902, 904 (10th Cir. 1989)).

     Under Rule 60(b), a court may provide relief from an adverse final
   Case 5:19-cv-03139-SAC Document 31 Filed 09/30/20 Page 4 of 6




judgment   on   the   following   grounds:     (1)   mistake,   inadvertence,

surprise, or excusable neglect;(2) newly discovered evidence that,

with reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b); (3) fraud (whether previously

called intrinsic or extrinsic), misrepresentation, or misconduct by

an opposing party; (4) the judgment is          void; (5) the judgment has

been satisfied, released, or discharged; it is based on an earlier

judgment   that   has   been   reversed   or    vacated;   or    applying   it

prospectively is no longer equitable; or (6) any other reason that

justifies relief. Fed. R. Civ. P. 60(b).

     A Rule 60(b) motion provides extraordinary relief which “may only

be granted in exceptional circumstances.” Amoco Oil Co. v. United

States Environmental Protection Agency, 231 F.3d 694, 697 (10th Cir.

2000). The decision to grant such relief “is extraordinary and may

only be granted in exceptional circumstances.” Servants of the

Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000) (quotation

marks omitted).

     In particular, a party seeking relief under Rule 60(b)(6) must
demonstrate “extraordinary circumstances” justifying the reopening

of a final judgment. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)

(citations omitted). The Tenth Circuit explains that “Rule 60(b)(6)

relief is even more difficult to attain [than relief under Rule 60(b)’s

more specific provisions] and is appropriate only ‘when it offends

justice to deny such relief.’” Yapp v. Excel Corp., 186 F.3d 1222,

1231 (10th Cir. 1999)(quoting Cashner v. Freedom Stores, Inc., 98 F.3d

572, 580 (10th Cir. 1996))(internal quotation marks and citation
omitted)).

     Plaintiff broadly asserts that he is entitled to relief because
   Case 5:19-cv-03139-SAC Document 31 Filed 09/30/20 Page 5 of 6




he did not have access to the courts, that he is held in close

confinement, and that he feared retaliation.

     The Court has considered this material and finds no persuasive

ground for relief from the dismissal. First, plaintiff fails to

provide any details to support his claim of lack of access to the

courts, such as when or how he requested postage or how long a delay

he suffered. His bare statement does not establish extraordinary

circumstances.

     Next, plaintiff describes the after-effects of psychiatric

medication, which he states caused him to feel “super high” and then

to sleep for several hours. This claim, however, does not explain any

exceptional circumstances to show that plaintiff is entitled to relief

from his dismissal of this action. See Yeager v. Nat’l Pub. Radio,

No. 18-4019-SAC-GEB, 2019 WL 8272464, at *2 (D. Kan. Jan. 9,

2019)(declining to allow a delay where plaintiff cited physical and

emotional issues)(citing Darby v. Shulkin, 321 F.R.D. 10, 13 (D.D.C.

2017)).

     Finally, plaintiff states that he feared retaliation if he did
not dismiss this action. Again, plaintiff presents only a bare

statement that a unit leader told him he “needed to just drop the

lawsuit.” This statement does not persuade the Court that plaintiff

was subject to such duress to that he could not make a voluntary

decision concerning his case. See Evans v. Collins, No. 1:06-cv-00324,

2009 WL 1542779, at *2 (S.D. Ohio June 2, 2009)(rejecting pro se

prisoner’s request to vacate his voluntary dismissal where he claimed

he “almost died at the hands of Defendant's agents, and all medications
being stopped cold-turkey”).

                               Conclusion
   Case 5:19-cv-03139-SAC Document 31 Filed 09/30/20 Page 6 of 6




     For the reasons set forth, the Court finds this matter was

terminated with prejudice on December 26, 2019, and, construing

plaintiff’s February 28, 2020, correspondence as a motion under Fed.

R. Civ. P. 60(b), denies the request to allow this matter to proceed.

     IT IS, THEREFORE, BY THE COURT ORDERED the motion of defendant

Brown for an order directing the administrative termination of this

matter (Doc. 28) is granted. The clerk of the court shall terminate

this action and shall note the plaintiff’s request for dismissal in

his correspondence of December 26, 2019.

     IT IS FURTHER ORDERED plaintiff’s correspondence of February 28,

2020 (Doc. 29) is liberally construed as a motion under Fed. R. Civ.

P. 60(b) and is denied.

     IT IS FURTHER ORDERED plaintiff’s motions to appoint counsel

(Docs. 13 and 16), his motion for preliminary injunction and a

temporary restraining order (Doc. 18), his motion for joinder (Doc.

19), and defendant’s motion to stay deadlines (Doc. 30) are denied

as moot.

     IT IS SO ORDERED.
     DATED:   This 30th day of September, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judg
